DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, and 14-20 are pending and examined herein per Applicant’s 02/22/2022 filing.  Claims 1, 18, and 20 were amended. Claims 2 and 13 are canceled. No new claims are added.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues, “Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest the above claimed features and, therefore, all of the claims are patentable for at least these reasons.”  Remarks p. 11.
Applicant’s concerns are fully addressed in the updated rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically the independent claims have been amended to include “wherein the enterprise business record is configured for legal audit and compliance”.  The Office interprets this limitation to mean the system itself is capable of performing the legal audit and compliance of the business record.  However the Specification describes “The legal hold records need to be held by the organizations to address potential issues associated with compliance audits and litigation.” (Spec. [22] as published).  This does not support the system performing audits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamou et al (US 2005/0222931) in view of Vasu et al (US 2015/0120695).
Claims 1 and 11
Mamou teaches a record management system for generating and storing an enterprise business record (Mamou [313] “a business enterprise can establish a master record process for data about a product from different sources, such as information about design, manufacturing, inventory, sales, returns, service obligations, warranty information, and the like. In other cases, the business can use the RTI service to support ERP instance consolidation”), wherein the enterprise business record includes data corresponding to at least one user defined business rule (Mamou [37] “a business rule function” and [455] “a company may require a minimum credit score before issuing credit to a customer, and this may be formalized as a business rule.  A company may have predetermined programs for salaries and pensions that may be applied to payroll calculations in a human resources department, or a company may maintain different hiring criteria for different departments, or a company may be required to report sales to a local government agency.”, where the company is a legal fictional person it is inherent that a human user within the company sets company policy e.g. minimum  credit score), and wherein the data corresponding to the at least one user defined business rule is received from a plurality of data sources (Mamou [46] “service may embody a set of business logic or business rules that can be bound to the surrounding environment, such as the source of the data inputs for the service or the targets for the data outputs of the service”), the record management system comprising: 
a front-end system configured to receive the at least one user defined business rule and at least one data storage policy and to generate a record template, wherein the record template includes the at least one user defined business rule (Mamou [263] “user interface 2102 may include a map designer used to formulate transformation and business rules.  The map designer may use definitions of data objects created with the type designer as inputs and outputs, and may be used to specify rules for transforming and routing data”); 
a processing unit that is connected to the front-end system: (Mamou fig 1-2)
wherein the processing unit is configured to receive  the record template (Mamou [454] “the module 6400 can be a template module 11000.  A template module 11000 may allow a user to build and store templates for certain type of data integration jobs . . . providing a template for building a data integration function” and [461] “batch processing module 11700 may allow for the processing of data integration jobs in batch”)
where in the processing unit is configured to connected to the plurality of data sources (Mamou [437] “certain data integration operation with a certain processor configuration. More generally, the statistical analysis module 9300 may perform any statistical analysis on data within a data source, metadata for one or more data sources, or processes operating on data or metadata”)
wherein the plurality of data sources comprise a structured data source and an unstructured data source (Mamou [38] “metabroker function may maintain the semantics of a data integration function across multiple data integration platforms.” Where the Office reads the semantics of data to mean it structure or lack thereof [41] “a business enterprise system or other facility where data is handled or other facility provided to store data or other information, as well as any files or file types for maintaining structured or unstructured data” and [224] “RIM 1304 may store data items in an entity-relationship format, with each entity being a data item and relationships reflecting relationships among data items”)
wherein the processing unit is configured to receive the data corresponding to the at least one user defined business rule, (Mamou [249] “RIM 1304 and translation engine 1308 update rules database may be generated therefrom. As shown in step 1510, the data integration system 104 may use the rule database to update the RIM's atomic data model and format and the existing translation engines”)
wherein the processing unit is configured to generate the enterprise business record based on the record template, the at least one user defined business rule included in the record template, and the at least one data storage policy, (Mamou [453] “industry-specific data model storage module 10900 may allow for the storage of a template” [454] “a user may build and store a template that integrates customer credit and order information” and [455] “a company may require a minimum credit score before issuing credit to a customer, and this may be formalized as a business rule.”)
wherein the processing unit is configured to create dependencies between the plurality of data sources using the at least one user defined business rule, (Mamou [225] “class structure may include a main class 1402, two subclasses 1404 for containers and handles that depend from the main class 1402, and two lower-level subclasses 1408 for sides and bases, both of which depend from the container subclass 1404” and “new tool's class and attribute structure and associations between that class and attribute structure and the class and attribute structure of the RIM's current atomic data model and format will be determined.  A RIM 1304 and translation engine 1308 update rules database may be generated therefrom.  As shown in step 1510, the data integration system 104 may use the rule database to update the RIM's atomic data model and format and the existing translation engines” also see [429]) 
wherein the enterprise business record is searchable and includes metadata identifying relations, specified by the at least one user defined business rule included in the record template, among the data received from the plurality of data sources (Mamou fig. 119, [212] “tools for establishing relationships among these data entities to model a desired data integration task”, [234] “using the data integration system 104, may determine and specify the mapping relationships between the data models and formats used by the respective tools 1308 and the data model and format used by the RIM 1304, and may maintain a rules database from the mapping relationships”, [401] “a policy manager 6453, that may manage service and binding policies”, [453] “industry-specific data model storage module 10900 may allow for the storage of a template”, [464] “using the module to create a mapping between source and target data facilities” [465] “the design interface module 12100 may provide only functional access to a design, such as a metadata model or data integration job, by providing suitable programmatic control over storage, retrieval, and modification of the design”), the relations including relations between structured data and unstructured data (Mamou [224] “RIM 1304 may store data items in an entity-relationship format, with each entity being a data item and relationships reflecting relationships among data items” and [234] “using the data integration system 104, may determine and specify the mapping relationships between the data models and formats used by the respective tools 1308 and the data model and format used by the RIM 1304, and may maintain a rules database from the mapping relationships which may be used to generate and update the respective translation engines”), 
wherein the enterprise business record is configured for legal audit and compliance (Mamou [37] “data integration job may perform a function including one or more of a data auditing function” and [311] “There are many operational reporting or analysis processes of business enterprises that can benefit from such . . . fraud detection and risk analysis in the financial services area . . . compliance activities in the financial area”), and
wherein the processing unit is configured to generate the enterprise business record by systemizing, based on the at least one user defined business rule included in the record template, the data received from the plurality of data sources, into a user selectable format (Mamou [213] “an example of a transformation process 1000 for mortgage data modeled using a graphical user interface 1018.  For this example, a business enterprise wishes to generate a report concerning certain mortgages.  The mortgage balance information may reside in a mortgage database, which may be one of the data sources 102 described above, and the personal information such as address of the property information may reside in a property database, which may also be one of the data sources 102 described above.  A graphical user interface 1018 may be provided to set the transformation process up.  For example, the user may select a graphical representation of the mortgage database 1002 and a graphical representation of the property database 1012, and manipulate these representations 1002, 1012 into position within the interface 1018 using, e.g., conventional drag and drop operations”, also see [248]); 
a memory that is connected to the processing unit (Mamou fig. 1 and 2)
wherein the memory is configured to store the enterprise business record using the at least one data storage policy, (Mamou [453] “the module 6400 can be an industry-specific data model storage module 10900. An industry-specific data model storage module 10900 may allow for the storage of industry-specific data models. For example, companies in the trucking industry may record certain characteristics about shipments. An industry-specific data model storage module 10900 may allow for the storage of a template that can be used by trucking companies”)
a search terminal connected to the memory (Mamou [270] “registry 2408 may include a browsing facility and a search facility” and fig. 2) 
wherein the search terminal is configured to access the enterprise business record, (Mamou [199] “industry-specific data model storage module 10900 may allow for the storage of a template that” and [200] “a user may be operating a PDA and make a request for information to the data integration system 104 over a WiFi or Wireless Access Protocol/Wireless Markup Language ("WAP/WML") interface.  The data integration system 104 may receive the request and generate any required queries to access information from a website or other data source 102 such as an FTP file site.  The data from the data sources 102 may be extracted and transformed into a format compatible with the requesting interface system 202 (a PDA in this example) and then communicated to the interface system 202 for user viewing and manipulation”) 
wherein the search terminal is configured to provide role based access to the enterprise business record (Mamou [237] “skeleton code, object oriented programming ("OOP") code for functions 1410 that perform login and validation may look like: 1  DataValidation( ...)  //Login user code  //Validate access code”, [214] “integrated data may be stored in a form that permits one or more computer platforms 1108A and 1108B to retrieve data from the integrated data storage facility” and [264] “database design interface may be provided as a modeling component to import metadata about queries, tables and stored procedures for data stored in relational databases”), and 
Mamou further teaches a searchable database [206] and indexing [443], but Mamou does not expressly teach the following limitation.  These limitation are taught by Vasu in the analogous art of the indexing of files in a Hadoop cluster.
wherein the processing unit is configured to index and store the enterprise business record in the memory, (Vasu [52] “HDFS is a storage system of the Hadoop cluster. Further, one or more predefined directories may be present on the distributed file system and the set of indices may be stored in the one or more predefined directories. According to an implementation, the index transfer module 126 may store the set of indices onto the distributed file system 104”) and 
wherein the memory is configured to store data in multiple storage types comprising to at least one of a Hadoop Distributed File System, an Amazon S3 file system and a Windows Azure Storage Blob (WASB) file system; (Vasu [1] “subject matter relates, in general, to indexing of a file and, in particular, to indexing of the file to be stored onto a distributed file system” [25] “the distributed file system 104 may be a Hadoop Distributed File System (HDFS). The HDFS is a storage system of a Hadoop cluster and the Hadoop cluster is a computational cluster designed for processing data and storing the processed data. Further, the Hadoop cluster may include a plurality of nodes comprising a master node and one or more worker nodes. Furthermore, the master node of the Hadoop cluster may assign tasks to the one or more worker nodes, for example, a task to process a file. According to an implementation of the present subject matter, the worker node of the Hadoop cluster may be implemented as the file indexing system 102 to initiate indexing of the file through the worker nodes of the Hadoop cluster”, where the claim is made in the alternative only one element needs to be found in the prior art) and 
wherein the search terminal is configured to use at least one of an Apache Solr, Apache Tika, and Apache Lucene engine to search the enterprise business record stored in the memory (Vasu [26] “the search engine 106 may be a Solr search engine. The solr search engine is an open source enterprise search platform that uses a Lucene Application Programming Interface (API) for full-text indexing and searching”, where the claim is made in the alternative only one element need be present in the prior art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mamou the a memory that is connected to the processing unit for storing the enterprise business record based on the at least one data storage policy, wherein the processing unit indexes and stores the enterprise business record in the memory, and wherein the memory conforms to at least one of a Hadoop Distributed File System, an Amazon S3 file system and a Windows Azure Storage Blob (WASB) file system; and wherein at least one of an Apache Solr, Apache Tika, and Apache Lucene engine is used to search the enterprise business record stored in the memory as taught by Vasu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect the method claim 11 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claims 3 and 14
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, wherein the structured data source includes at least one of a relational database management system (RDBMS), an enterprise resource planning (ERP) database, and a customer relationship management (CRM) database, and wherein the unstructured data source includes at least one of a laptop, a desktop, a handheld device, a SharePoint site, and a File Transfer Protocol (FTP) site. (Mamou [45], [194], [200], [264] and [328] where the claim is made in the alternative only one element need be present in the prior art)
With respect the method claim 14 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claims 4 and 15
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, wherein the at least one data storage policy includes at least one of an archive policy and a retention policy (Mamou [283], [303], and [323]).
With respect the method claim 15 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claims 5 and 16
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, wherein the data included in the enterprise business record is de-coupled from the plurality of data sources, and wherein a data source of the plurality of data sources includes at least one of a software application and a streaming media source (Mamou [41], [234], and [386]).
With respect the method claim 16 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claims 6 and 17
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, wherein the front-end system includes a database object modeler, and wherein the database object modeler includes a plurality of user defined business rules (Mamou [212-223]).
With respect the method claim 17 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claim 7 
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, Mamou does not teach, but the analogous art of Vasu does teach wherein the plurality of data sources are connected to the processing unit by way of a Java Database Connectivity (JDBC) connector framework. (Vasu [8], [15], and [51])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mamou the plurality of data sources are connected to the processing unit by way of a Java Database Connectivity (JDBC) connector framework as taught by Vasu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9  and 19
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, wherein the processing unit is configured to purge the data from the plurality of data sources using the at least one data storage policy (Mamou [233]).
With respect the method claim 19 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claims 10  and 20
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, wherein the memory conforms to at least one of an Apache spark file system, an IBM Netezza file system, an Oracle Exadata file system, a Pivotal Greenplum file system, and an FTP file system. (Mamou [45], [194], [200], [264], [286] and [328] where the claim is made in the alternative only one element need be present in the prior art)
With respect the method claim 20 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Claim 12
Mamou in view of Vasu teach all the limitations of the method of claim 11 further comprising: Mamou does not teach, but the analogous art of Vasu does teach searching the enterprise business record stored in the memory by way of a search terminal, wherein the search terminal provides a role based access to the enterprise business record, and wherein at least one of an Apache Solr, Apache Tika, and Apache Lucene engine is used to search the enterprise business record stored in the memory. (Vasu [26] where the claim is made in the alternative only one element need be present in the prior art)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mamou the searching the enterprise business record stored in the memory by way of a search terminal, wherein the search terminal provides a role based access to the enterprise business record, and wherein at least one of an Apache Solr, Apache Tika, and Apache Lucene engine is used to search the enterprise business record stored in the memory as taught by Vasu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamou et al (US 2005/0222931) in view of Vasu et al (US 2015/0120695) as applied above and in further view of Hugly et al (US 2012/0109909).
Claims 8  and 18
Mamou in view of Vasu teach all the limitations of the record management system of claim 1, Mamou and Vasu do not teach the following limitation.  These limitations are taught in an analogous art of random access data compression by Hugly wherein the processing unit is configured to receive and compress the data corresponding to the at least one user defined business rule, wherein the processing unit is configured to compress the data using at least one of a Snappy and a Zlib software, and wherein the compressed data is stored in the enterprise business record. (Hugly [95] and [129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mamou in view of Vasu the processing unit receives and compresses the data corresponding to the at least one business rule, wherein the processing unit compresses the data using at least one of a Snappy and a Zlib software, and wherein the compressed data is stored in the enterprise business record as taught by Hugly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect the method claim 18 that recites substantially the same limitation as those rejected above; therefore this claim is also rejected for the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2021/0366017 A1) teaches big datafication unit 310 may perform pre-processing including storing of raw data including at least one price fluctuation factor and price data corresponding to at least one price fluctuation factor in a distributed and parallel manner, cleaning of unstructured data, structured data, and semi-structured data included in the stored raw data, and classifying as meta data and perform analysis including data mining on the pre-processed data to store the predicted price mapped with the price fluctuation factor, and visualize the analyzed data to output.
Boule et al (US 2017/0060995 A1) teaches wherein the structured data corresponds to Hypertext Markup Language (HTML) data from the user interface module and the unstructured data includes text of an HTML element without one or more associated HTML tags.
Crabtree et al (US 2021/0021644 A1) teaches a system and method may further contain a natural language processing engine which receives structured and unstructured data from one or more sources of vulnerability information, and uses entity recognition and labeling information contained in the structured data to search, identify, and tag information in the unstructured information, so that it can be reorganized into structured information and used as a database in analyzing software supply chain vulnerabilities.
Boldyrev (US 2015/0278298 A1) teaches route planner step 518 takes all these candidates and analyses them spatially and temporally, producing one route or several routes which have open meta-tags for any external data to be associated with the routes. Such meta-tags may link to photos, videos, or other artefacts (structured or unstructured, for example).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623